DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/241,282 filed on July 7, 2021.  Claims 1 to 21 are currently pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites generating a representation of an audio portion of query content being presented on a display of a media playback device, in a first determination, determines whether the representation of the audio portion of the query content matches a representation of audio of known content; generating a text representation of text corresponding to words that are sung or spoken in the query content being presented on the display of the media playback device, in a second determination, determines whether the text corresponding to words that are sung or spoken in the query content match text corresponding to words that are sung or spoken in known content.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “responsive to the first determination yielding a match and the second determination yielding a match, causes a first interface to be presented on the display of the media playback device indicating that the query content contains a known performance of first known content, wherein the first interface includes identifying information of the known performance of the first known content”, “responsive to the first determination yielding no match and the second determination yielding a match, causes a second interface to be presented on the display of the media playback device that the query content contains a cover performance of second known content, wherein the second interface includes identifying information of the second known content and identifying information of a known performance of the second known content and provides an opportunity to present the cover performance of second known content”, “in response 
e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the query content is associated with media content being presented on the media playback device”, which is merely elaborating on the abstract idea by indicating a type of data or content, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first interface comprises a first overlay message that is overlaid onto the media content being presented on the media playback device and wherein the second interface comprises a second overlay message”, which is merely elaborating on the abstract idea, and the data presentation steps, which is See MPEP 2106.05(g)). This additional element including the data presentation steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the representation is a fingerprint”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on close captioning data that is associated with the query content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on optical character recognition performed on video that is part of the query content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on speech recognition 
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “causing the second interface to be presented includes at least one of: transmitting the second interface over a communications network to the media playback device, and displaying the second interface on the display of the media playback device”, which is merely elaborating on the abstract idea, and including data presentation and data transmitting steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). These additional elements including the data presentation and data transmitting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93); (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the second interface to be presented includes superimposing the second interface on video that is part of the query content”, which is merely elaborating on the abstract idea, and the data presentation steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional element including the data presentation steps are recognized by the courts as well-understood, See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)). 
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the second interface includes an advertisement for a recording of the known performance of the second known content”, which is merely elaborating on the abstract idea by specifying a type of data, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 11 to 21 since they recite similar limitations.
Claims 1 to 21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Allowable Subject Matter
Claims 1 to 21 are allowable over the prior art of record, pending the overcoming of the 101 Rejections set forth above. 

Response to Arguments
	The following is in response to Applicant’s arguments filed on July 7, 2021.  Arguments have been carefully and fully considered, but are not persuasive.
it is plainly apparent from the language of the claim that such a system is clearly not directed to mathematical concepts, certain methods of organizing human activity, and mental processes, therefore, the claims are directed to patentable subject matter”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the mental process grouping of the abstract ideas.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” (See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011)). After analyzing the claim, it has been determined that the claim recites limitations that fall within the mental process grouping, and therefore, the claim recites an abstract idea.  Furthermore, after analyzing the newly incorporated limitations in the amended claims, as explained in the rejections above, it was determined that the amended limitations are directed to insignificant extra-solution activity, and therefore, do not amount to significantly more than the abstract idea.  101 Rejections are hereby sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169